Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
Applicant’s Abstract includes the phrase “through an On-Board Diagnostics”, which appears misworded. Examiner believes “through an On-Board Diagnostics port”, or similar, is intended. 
Paragraphs [16] and [59] each recite “a corresponding plate related to GPS information”, which appears to be misworded. 
Appropriate correction is required. 
Claim Objections
Claims 1, 4-6, 8-10, and 12 are objected to because of the following informalities:  
In claim 1, line 5, replace “an OBD (On-Board Diagnostics)” with --an OBD (On-Board Diagnostics) port--
In claim 1, line 8, replace “in a vehicle” with --in the vehicle--
In claim 4, line 1, replace “plate” with --place--
In claim 5, line 5, replace “an automotive AVN (Audio Video Navigation)” with --an automotive AVN (Audio Video Navigation) device--
In claim 6, line 11, replace “an automotive AVN (Audio Video Navigation)” with --an automotive AVN (Audio Video Navigation) device--
In claim 8, line 19, replace “consumable replace cycle predictor” with --consumable replacement cycle predictor--
In claim 8, line 22, replace “the OBD” with --the OBD port
In claim 9, line 24, replace “consumable replace cycle predictor” with --consumable replacement cycle predictor--
In claim 10, line 16, replace “up to now” with --up to a present time--
In claim 12, line 13, replace “up to now” with --up to a present time--
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

and a severe overworked consumable having the shortest replacement cycle of the at least one overworked consumable to an automotive AVN (Audio Video Navigation)”. Applicant’s specification fails to provide sufficient description of “a severe overworked consumable having the shortest replacement cycle of the at least one overworked consumable”. In other words, it is unclear how a “severe overworked consumable” is defined or identified. Examiner understands there may be a plurality of overworked consumables, but it is unclear how a consumable having “the shortest replacement cycle” necessarily defines a “severe overworked consumable”. For instance, this provides no consideration for when a consumable actually was replaced, allowing for a newly replaced consumable (having the shortest replacement cycle) being identified as a “severe overworked consumable” simply by virtue of its replacement cycle without consideration of where the consumable currently is in its replacement cycle. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 7 recites the limitation "the accumulated amount" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Claims 8-14 depend from claim 7, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US PGPub. No. 2014/0358356) in view of Manzari et al. (US PGPub. No. 2018/0229744). 
Regarding claim 1, Jones teaches an apparatus for determining an overworked consumable for a vehicle, the apparatus comprising: a vehicle information receiver that receives vehicle information (Jones ¶0085-0086); an overwork condition determiner that receives vibration information through at least one vibration sensor installed at a specific position in a vehicle (Jones ¶0086) and determines at least one of a plurality of overwork condition types on the basis of the vehicle information and the vibration information (Jones ¶0083-0084); and an overworked consumable determiner that determines 
Manzari, however, teaches an engine monitoring and maintenance dispatch system that employs a connection to a vehicle’s OBD port for accessing vehicle information for informing a maintenance requirement of a consumable of the vehicle (Manzari ¶0004, ¶0007-0008, ¶0011). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Jones in view of Manzari. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Jones to include the apparatus further wherein the vehicle information receiver receives the vehicle information thorough an OBD (On-Board Diagnostics), as doing so was a known way of accessing vehicle information through a commonly available vehicle data port, as recognized by Manzari (Manzari ¶0004, ¶0007-0008, ¶0011). 
Regarding claim 4, Jones in view of Manzari teaches the apparatus of claim 1, wherein when an overwork condition type is determined, the overwork condition determiner registers a place for the overwork condition type by providing a corresponding plate related to GPS information to a vehicle safety diagnosis server [Jones 304] (Jones ¶0054, ¶0058, ¶0083-0086). 
Regarding claim 5, Jones in view of Manzari teaches the apparatus of claim 4, further comprising an overwork condition informer that provides the type of a corresponding overwork condition to an automotive AVN (Audio Video Navigation) [Jones104, 106] by detecting that the vehicle arrives around places of overwork condition types by tracking movement of the vehicle (Jones ¶0083-0086).
Regarding claim 6, Jones in view of Manzari teaches the apparatus of claim 1, wherein the overworked consumable determiner provides the type of an overwork condition and a severe overworked consumable having the shortest replacement cycle of the at least one overworked consumable to an automotive AVN (Audio Video Navigation) (Jones ¶0083-0086). Examiner understands 
Regarding claim 7, Jones in view of Manzari teaches the apparatus of claim 1, further comprising a consumable replacement cycle predictor that predicts a replacement cycle by calculating the accumulated amount of overwork degree of at least one overworked consumable on the basis of the overwork condition (Jones ¶0083-0086).
Regarding claim 8, Jones in view of Manzari teaches the apparatus of claim 7, wherein the consumable replace cycle predictor calculates a predicted replacement cycle of at least one overworked consumable every time an overwork condition is generated, and informs a driver of the predicted replacement date through the OBD (Jones ¶0083-0086), but appears to be silent on the prediction of a replacement date, per se. It would have been obvious, however, to one having ordinary skill in the art before the effective filing date to have modified Jones in view of Manzari. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Jones in view of Manzari to include calculation of a replacement date, as doing so represents an obvious alternative way of projecting a future replacement cycle in an intuitive way to a user.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Manzari as applied to claim 1 above, and further in view of Hanatsuka (US PGPub. No. 2017/0297580). 
Regarding claim 2, Jones in view of Manzari teaches the apparatus of claim 1 (Jones ¶0046, ¶0054, ¶0083-0086; Manzari ¶0004, ¶0007-0008, ¶0011), wherein the overwork condition determiner receives the vibration information through a car body acceleration sensor and a car body gyro sensor that are attached to a bottom of a lower end of the car body (Jones ¶0041-0042, ¶0085-0086; Examiner notes that car body gyro sensors are ubiquitous for 
Hanatsuka, however, teaches an road surface condition determining system wherein an acceleration sensor is mounted to a wheel knuckle for measuring accelerations experienced by the vehicle near the wheel (Hanatsuka ¶0029, ¶0097). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Jones in view of Manzari in view of Hanatsuka. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Jones in view of Manzari to include the apparatus wherein the overwork condition determiner further receives vibration information through a wheel acceleration sensor attached to a knuckle, as doing so was a known way of mounting an acceleration sensor near a wheel for measuring acceleration experienced near a vehicle wheel, as recognized by Hanatsuka (Hanatsuka ¶0029, ¶0097). Furthermore, vibrations experienced near the wheel represent obvious vibrations of interest for wear and tear diagnostics of components near the wheel. 
Regarding claim 3, Jones in view of Manzari in further view of Hanatsuka teaches the apparatus of claim 1 (Jones ¶0046, ¶0054, ¶0083-0086; Manzari ¶0004, ¶0007-0008, ¶0011), wherein the overwork condition determiner obtains a vehicle speed, a wheel speed, a vehicle temperature, and GPS information as the vehicle information (Jones ¶0034, ¶0038, ¶0041, ¶0085-0086; Examiner notes that wheel speed is a common means for measuring vehicle speed), and obtains wheel acceleration (Hanatsuka ¶0029, ¶0097), car body acceleration, and a car body angular speed as the vibration information (Jones ¶0085-0086), as previously modified, and with the same motivation as applied, in regard to claim 2, above. 


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, Examiner deems an apparatus for determining an overworked consumable for a vehicle, the apparatus comprising: a vehicle information receiver that receives vehicle information thorough an OBD (On-Board Diagnostics); an overwork condition determiner that receives vibration information through at least one vibration sensor installed at a specific position in a vehicle and determines at least one of a plurality of overwork condition types on the basis of the vehicle information and the vibration information; and an overworked consumable determiner that determines at least one overworked consumable on the basis of the determined at least one overwork condition type; and a consumable replacement cycle predictor that predicts a replacement cycle by calculating the accumulated amount of overwork degree of at least one overworked consumable on the basis of the overwork condition; wherein the consumable [replacement] cycle predictor includes: an overwork situation determination module that determines occurrence of an overwork situation on the basis whether a corresponding driving condition corresponds to an overwork condition every time a driving condition of the vehicle changes while the vehicle is driven; a vehicle consumable determination module that determines a problematic vehicle consumable in accordance with the type of the overwork condition; an overwork degree calculation module that calculates an individual overwork degree by reflecting individual contribution degrees according to at least one corresponding overwork situation for a problematic vehicle consumable; and a consumable replacement cycle prediction module that dynamically predicts a replacement cycle of the specific problematic vehicle consumable on the basis of the calculated overwork degree to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include calculating the accumulated amount of overwork degree of at least one overworked consumable on the basis of the overwork condition; determines occurrence of an overwork situation on the basis whether a corresponding driving condition corresponds to an overwork condition every time a driving condition of the vehicle changes while the vehicle is driven; determines a problematic vehicle consumable in accordance with the type of the overwork condition; calculates an individual overwork degree by reflecting individual contribution degrees according to at least one corresponding overwork situation for a problematic vehicle consumable; and dynamically predicts a replacement cycle of the specific problematic vehicle consumable on the basis of the calculated overwork degree in the context of claims 1 and 7, from which claim 9 ultimately depends. 
	Claims 10-14 depend from claim 9, and are deemed allowable at least by virtue of their dependence on allowable claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669